Exhibit 10.3
Consulting Services Agreement
     This Consulting Services Agreement (the “Agreement”) is made and entered
into as of March 23, 2011 (the “Effective Date”) by and between Quiksilver, Inc.
(“Quiksilver”), and Paul Speaker (“Consultant”).
1. Engagement of Services. This Agreement provides the terms and conditions on
which Consultant will provide the services, functions and responsibilities
described in the work order (“Work Order”) attached hereto as Exhibit A (the
“Services”). Consultant will perform the Services designated in the Work Order.
The Work Order is a part of this Agreement as if fully included within its body.
Consultant will be compensated solely in accordance with the terms contained in
the Work Order. All Services performed by Consultant under the Work Order shall
be consistent in quality with Consultant’s qualifications, expertise and
training.
2. Trade Secrets and Confidential Information.
     a. Consultant, during the term of this Agreement, will have access to and
become familiar with various trade secrets and confidential information of
Quiksilver and its affiliates, including without limitation, financial,
operational and development information, software and computer programs and
related source codes, object codes and documentation, employee data, processes,
know-how and customer lists that are owned or licensed by Quiksilver or its
affiliates (all of such items contained in any tangible or electronic form
herein referred to as the “Confidential Information”).
     b. Notwithstanding the foregoing, Confidential Information shall not
include (i) information which is or becomes generally available to the public
other than as a result of disclosure by Consultant, or (ii) becomes available to
Consultant on a non-confidential basis from a source not bound by an obligation
of confidentiality to Quiksilver.
     c. Consultant shall not disclose any of the Confidential Information,
directly or indirectly, nor use the Confidential Information in any way, either
during the term of this Agreement or at any time thereafter, except as required
in the course of Consultant’s performance of Services to Quiksilver or as
required by law. All Confidential Information contained in any files, records,
documents, drawings, specifications, equipment, and similar items relating to
the business of Quiksilver and its affiliates, whether prepared by Consultant or
otherwise coming into Consultant’s possession, shall remain the exclusive
property of Quiksilver. Upon termination of this Agreement, all Confidential
Information in Consultant’s custody or control shall be immediately returned to
Quiksilver, and Consultant shall destroy all records, notes, compilations and
other documentation (on all forms of media) that in any way refer to, relate to
or contain Confidential Information.
3. Intellectual Property Created during the Performance of Services.
     a. During the performance of Services, Consultant may make, develop,
conceive of or reduce to practice, either alone or with others, various works of
authorship, inventions, discoveries, developments, designs, processes, programs,
know-how and the like, or other elements of intellectual property, whether or
not patentable or registrable under patent, copyright, or trademark law (it
being understood that all original works of authorship shall be “works made for
hire” under applicable copyright law), all of which are hereinafter called
“Service-Related Intellectual Property.”
     b. During the term of this Agreement, Consultant shall promptly disclose to
Quiksilver any and all Service-Related Intellectual Property. Consultant further
agrees to and hereby assigns and transfers to Quiksilver, Consultant’s entire
right, title and interest in and to all Service-Related Intellectual Property
and any good will associated therewith. Consultant shall, at Quiksilver’s
request and expense, promptly execute a written assignment and such other
documents and take such other acts as reasonably necessary for Quiksilver to
perfect, obtain, sustain and enforce Quiksilver’s title to any such
Service-Related Intellectual Property. Consultant shall preserve any such
Service-Related Intellectual Property as part of the Confidential Information of
Quiksilver. The parties confirm that Quiksilver grants no right, title,
interest, or license implied or otherwise to Consultant with respect to any
Service-Related Intellectual Property and all such Service-Related Intellectual
Property shall be the sole property of Quiksilver.

 



--------------------------------------------------------------------------------



 



     c. If Quiksilver is unable, after reasonable effort, to secure Consultant’s
signature on any document needed to apply for or prosecute any patent,
copyright, or other right or protection for a Service-Related Intellectual
Property, Consultant hereby irrevocably designates and appoints Quiksilver and
its duly authorized officers and agents as its agent and attorney-in-fact, to
act on Consultant’s behalf to execute, verify and file any such applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of patents, copyrights and other rights and protections thereon with the same
legal force and effect as if executed by Consultant.
4. No Unauthorized Use of Third Party Technology or Information. Consultant
represents that Consultant has not brought and will not bring to Quiksilver or
use in the performance of the Services any confidential information, device,
material, document, trade secret or the like of any third party that is not
generally available to the public. Consultant also warrants that Consultant will
not provide to Quiksilver, without the advance express written permission of
Quiksilver, any services or software which are subject in any way to third party
licenses such as, but not including, software developed by third parties, open
source software or freeware.
5. Non-Solicitation Obligations. Consultant agrees that, during the term of this
Agreement and for a period ending one year after the date of termination,
Consultant will not solicit to hire or engage any employee of Quiksilver or any
of its affiliates except with written permission of Quiksilver.
6. Reserved.
7. Consultant Representations and Warranties
     a. Consultant represents and warrants (a) that there are no other
agreements of any nature with any person or entity which would prevent
Consultant from entering into this Agreement, or which requires Consultant to
render services to another which are similar to those rendered to Quiksilver,
and (b) that the Consultant has made no outstanding assignments, grants,
licenses, encumbrances, obligations or agreements, either written, oral or
implied, inconsistent with this Agreement.
     b. Consultant represents and warrants that Consultant has the right and
will have the right to grant all right, title, and interest in the
Service-Related Intellectual Property.
     c. Consultant represents and warrants that none of the Service-Related
Intellectual Property infringes or violates any third party rights.
8. Additional Responsibilities of Consultant. Consultant agrees, covenants, and
represents that because Consultant is an independent contractor to Quiksilver:
     a. Consultant shall be individually responsible for paying any federal,
state, or local payroll, social security, disability, workers’ compensation,
self-employment insurance, income and other taxes of assessments with respect to
the Services provided hereunder. Nothing contained herein shall constitute a
partnership, joint venture, agency or employer/employee relationship between
Consultant and Quiksilver; Consultant is an independent contractor.
     b. Consultant shall indemnify, hold harmless and defend Quiksilver from,
any and all costs, liabilities, damages, attorneys’ fees, or expenses of any
kind that arise out of, or are in any way related to (i) the breach by
Consultant of any representation, warranty or covenant contained in this
Agreement; or (ii) the negligence or misconduct, or acts or omissions, of
Consultant while performing, or failing to perform Consultant’s duties under
this Agreement.
9. Term and Termination.
     a. This Agreement may be terminated (i) for convenience upon thirty
(30) days written notice by either party, or (ii) upon written notice by one
party to the other party in the event of a material breach by a party of any of
the covenants contained herein. The non-breaching party shall notify the other
party of an alleged material breach and the breaching party shall have ten (10)
days to cure said breach. Upon any termination of this Agreement, each party
shall be released from all obligations and liabilities to the other

2



--------------------------------------------------------------------------------



 



occurring or arising after the date of such termination, except that any
termination of this Agreement shall not relieve either party of its obligations
under Sections 2, 3, 5, and 8 hereof, nor shall any such termination relieve
either party from any liability arising from any breach of this Agreement.
     b. If this Agreement is terminated for any reason, Consultant shall
immediately make available, for legal and physical transfer to Quiksilver, all
copies or embodiments of the Service Related Intellectual Property or other
deliverables regardless of the state of completion. Furthermore, upon
termination, or at any time upon Quiksilver’s request, all Confidential
Information, all Service Related Intellectual Property and other deliverables
and all reproductions, copies and embodiments related thereto, shall also be
immediately returned by Consultant to Quiksilver. Moreover, Consultant shall
cease all work hereunder.
10. General Terms.
     a. This Agreement constitutes the complete agreement between Quiksilver and
Consultant with respect to the Services, superseding any previous oral or
written agreement, arrangement or understanding between the parties. This
Agreement may not be amended except by in writing signed by both parties. This
Agreement shall be governed by the laws of the State of California. The
exclusive jurisdiction for any legal proceeding regarding this Agreement shall
be in the state or federal courts of Orange County, California, and the parties
expressly agree that jurisdiction and venue are proper in said courts.
Consultant acknowledges that there is no adequate remedy at law for its failure
to comply with the terms of this Agreement. Accordingly, in the event Consultant
fails to comply with these terms, Consultant acknowledges and agrees that
Quiksilver shall have the right, without prejudice to any other rights or
remedies available to Quiksilver, to remedy any breach of this Agreement through
equitable relief by way of temporary restraining order or injunction, and such
other alternative relief as may be appropriate, without the necessity of posting
any bond or surety. If either party commences any legal action, suit or
proceeding to enforce or interpret this Agreement or any of the terms or
provisions hereof, then in addition to any damages or remedies that may be
awarded to the prevailing party therein, the prevailing party will be entitled
to have and recover from the losing party the prevailing party’s reasonable
outside attorneys’ fees and costs incurred in connection therewith.
     b. As Quiksilver has specifically contracted for Consultant’s services,
Consultant shall not assign any of its rights or delegate or subcontract any of
Consultant’s obligations under this Agreement without the prior written consent
of Quiksilver. Subject to the foregoing, this Agreement shall inure to the
benefit of the successors and assigns of Quiksilver, and shall be binding upon
Consultant’s successors and permitted assigns.
     c. Any notices required or permitted hereunder may be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Notices shall be deemed effective upon receipt
regardless of the method of transmittal or, if sent by certified or registered
mail, postage prepaid, to the address set forth below, three (3) days after the
date of mailing.
     d. IN NO EVENT SHALL QUIKSILVER BE LIABLE TO CONSULTANT FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN ANY FORUM FOR ANY CLAIM OR LOSS
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE WORK ORDER.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

3



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Agreement as of the
date first written above.

                              QUIKSILVER, INC.       PAUL SPEAKER    
 
                           
Signed:
          Signed:        
 
  Print Name:               Print Name:        
 
  Title:               Title:        
 
                            Address:   15202 Graham Street       Address:      
      Huntington Beach, CA 92649                

4



--------------------------------------------------------------------------------



 



Exhibit A
WORK ORDER

A.   Services.       Consultant will leverage existing relationships and
expertise to provide services in connection with the strategic planning and
implementation of the 2011 Quiksilver Pro New York (the “Event”). Specifically,
Consultant will:

  •   provide expertise and guidance to Quiksilver’s internal Event marketing
team     •   assist in the negotiation of third party corporate sponsorships in
support of the Event     •   facilitate introductions to broadcast, print and
digital outlets for media coverage of the Event     •   liaise with local
municipalities and other principals to secure necessary permits, licenses,
authorizations and support for the Event     •   provide oversight of Event
budget items and third party consultants engaged by Quiksilver

B.   Term of Work Order. The Term of this Work Order shall commence on the
Effective Date and shall continue until October 31, 2011, or until either party
gives notice of termination as set forth in the Agreement.

C. Compensation. Consultant shall be compensated for Services as follows:
(1) Quiksilver will pay Consultant : $17,000 per month payable on the 1st of
each month commencing April 1, 2011.
(2) Any reasonable pre-approved travel, lodging and other expenses (“Expenses”)
incurred by Consultant in connection with the Services will be reimbursed by
Quiksilver, provided that Consultant provides receipts or other proper
documentation verifying such Expenses.

5